COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-011-CV
 
 
SOCORRO RODRIGUEZ                                                         APPELLANT
 
                                                   V.
 
CRAWFORD AND COMPANY                                                    APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant=s brief was originally due May 30, 2006.  We granted a motion for extension of time to
file appellant=s brief
until July 5, 2006 and denied a second motion for extension of time on August
1, 2006.  Appellant then informed this
court that she had found counsel to represent her.  Accordingly, on August 23, 2006, we sent
appellant a letter stating that on or before September 5, 2006, her counsel
should file a motion on her behalf requesting additional time to file a brief
and that if such a motion was not filed, the appeal may be dismissed for want
of prosecution.  See Tex. R. App. P. 10.5(b), 38.8(a)(1),
42.3(b).  We also stated that appellant=s counsel should file a notice of representation with this court.  See Tex.
R. App. P. 6.1(c).
We have not received a motion
from an attorney purporting to represent appellant, nor have we received any
other response to our letter. 
Accordingly, we dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 42.3(b).
 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.
DELIVERED: September 28, 2006




[1]See Tex.
R. App. P. 47.4.